NOTICE OF ALLOWABILITY

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 10 and 18, the prior art of record does not disclose “coverings arranged on the projections . . . wherein the coverings completely cover the tips of the projections; and wherein a clearance is provided between the coverings and the through holes to thereby allow for radial movement of the coverings and projections with respect to the through holes.”  Becker (US 2010/0025169) discloses coverings (14), but the coverings do not cover a distal surface of the projections and therefore do not “completely” cover the tips of the projections, and the coverings do not move relative to the through-holes (see e.g. FIG. 3, ¶¶ 0026, 0046).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

July 28, 2021